Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 14, 2007 in a proceeding pursuant to Election Law article 16. The order denied the motion of respondent Paul G. Carey to reopen the record.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Alessio v Carey (47 AD3d *11961194 [2008]). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ. [See 18 Misc 3d 1102(A), 2007 NY Slip Op 5238KU) (2007).]